ACCEPTED
                                                                           04-13-00278-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                       8/6/2015 9:58:20 AM
                                                                            KEITH HOTTLE
                                                                                    CLERK

                     APPEAL NO. 04-13-00278-CV
 __________________________________________________________________
                                                       FILED IN
                                                4th COURT OF APPEALS
                      IN THE COURT OF APPEALS    SAN ANTONIO, TEXAS
               FOR                              8/6/2015 9:58:20 AM
                     THE FOURTH DISTRICT OF TEXAS
                       AT SAN ANTONIO, TEXAS      KEITH E. HOTTLE
                                                        Clerk
 __________________________________________________________________

    PEACOCK HOSPITALITY, INC., D/B/A HOLIDAY INN EXPRESS-
                          BURNET
                                         Appellant

                                   V.

                  BIPIN PATEL, and MAHADEV, LLC
                                                Appellees
 __________________________________________________________________

APPELLANT PEACOCK HOSPITALITY, INC., D/B/A HOLIDAY INN EXPRESS-
   BURNET’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                       MOTION FOR REHEARING
 __________________________________________________________________
 Harvey G. Joseph                         John L. Hubble
 Law Offices of Harvey G. Joseph          Hubble & Pistorius
 State Bar No. 11027850                   State Bar No. 10144650
 P.O. Box 810485                          8350 N. Central Expwy., Ste. 1310
 Dallas, Texas 75381-0485                 Dallas, Texas 75206
 (214)769-6078 (telephone)                (214)361-1262 (telephone)
 (214)426-1246 (facsimile)                (214)373-3455 (facsimile)
 ATTORNEY FOR APPELLANT                   ATTORNEY FOR APPELLANT
 PEACOCK HOSPITALITY, INC.,               PEACOCK HOSPITALITY, INC.,
 D/B/A HOLIDAY INN                        D/B/A HOLIDAY INN
 EXPRESS-BURNET                           EXPRESS-BURNET
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW Peacock Hospitality, Inc. d/b/a Holiday Inn Express-Burnet

(Peacock Hospitality”) and, pursuant to Texas Rule of Appellate Procedure 49.8 and

10.5(b), files its Motion for Extension of Time to file Motion for Rehearing and in

support thereof would respectfully show the following:

1.    A panel of this court issued a Memorandum Opinion on July 22, 2015 affirming

the judgment of the trial court. Lead trial and appellate counsel John Hubble was out of

the country on July 22, 2015 and did not return until July 27, 2015. Please see the

attached affidavit of John Hubble attached to this Motion as Exhibit A.

2.    The Motion for Rehearing in currently due to be filed on August 6, 2015.

Appellant is asking for a 15 day extension of time or until August 21, 2015 to file its

Motion for Rehearing. Counsel for Appellee is not opposed to the granting of this

Motion.

3.    Good cause exists to grant this Motion because Lead trial and appellate counsel

John Hubble, in addition to being out of the country from July 22 to July 27, 2015, is

currently out on a family vacation from August 1 to August 9, 2015, planned and

partially paid for long before a Motion for Rehearing became necessary. Please see the

attached affidavit of John Hubble attached to this Motion as Exhibit A. Furthermore, in

order to prepare an adequate Motion that addresses in full the one key issue which

Appellant believes this court has misunderstood or misconstrued, requires more time

                                           1
then Appellant’s lead counsel would have if this Motion is not granted. This Motion is

not sought for delay but so that Appellant has a full opportunity to attempt to present to

this court the key issue of why Appellant believes the court’s July 22, 2015 opinion is

in error.

       WHEREFORE, PREMISES CONSIDERED, Appellant Peacock Hospitality

Inc., d/b/a/ Holiday Inn Express- Burnet respectfully prays that this Motion be granted

and Appellant’s Motion for Rehearing be due on or before August 21, 2015.



                                                Respectfully submitted,

                                                /s/ John L. Hubble
                                                John L. Hubble
                                                State Bar No. 10144650

                                                Hubble & Pistorius
                                                8350 N. Central Expwy., Ste. 1310
                                                Dallas, Texas 75206
                                                (214)361-1262 (telephone)
                                                (214)373-3455 (facsimile)
                                                johnhubble@hubblelaw.com

                                                Harvey G. Joseph
                                                State Bar No. 11027850

                                                Law Offices of Harvey G. Joseph
                                                P.O. Box 810485
                                                Dallas, Texas 75381-0485
                                                (214)769-6078 (telephone)
                                                (214) 426-1246 (facsimile)
                                                hjoseph197@aol.com

                                                Attorneys for Appellant
                                            2
                                             Peacock Hospitality Inc., d/b/a
                                             Holiday Inn Express-Burnet



                      CERTIFICATE OF CONFERENCE


      On August 5, 2013, I certify that I spoke with Rachel Leier, Reagan Burrus,

PLLC, counsel for Appellees Bipin Patel and Mahadev, LLC, and she advised me that

she was not opposed to this Motion and the granting of the request for extension.


                                             /s/ Harvey J. Joseph
                                             Harvey J. Joseph


                         CERTIFICATE OF SERVICE

      Pursuant to Texas Rule of Appellate Procedure 9.5, on August 6, 2015, a true
and correct copy of the above and foregoing was served upon counsel of record for
Counsel for Appellees:

      Bipin Patel and Mahadev, LLC
      Jonathan H. Hull
      Rachel A. Leier
      REAGAN BURRUS PLLC
      401 Main Plaza, Ste. 200
      New Braunfels, TX 78130
      Via E-mail to jhull@reaganburrus.com
      And rleier@reaganburrus.com
      And Facsimile to 830-625-4433



                                             /s/ John L. Hubble
                                             John L. Hubble

                                         3
EXHIBIT A
                    APPEAL NO. 04-13-00278-CV
__________________________________________________________________

                    IN THE COURT OF APPEALS
              FOR THE FOURTH DISTRICT OF TEXAS
                     AT SAN ANTONIO, TEXAS
__________________________________________________________________

    PEACOCK HOSPITALITY, INC., D/B/A HOLIDAY INN EXPRESS-
                          BURNET
                                         Appellant

                                           V.

                 BIPIN PATEL, and MAHADEV, LLC
                                              Appellees
__________________________________________________________________

        ON APPEAL FROM THE 57TH JUDICIAL DISTRICT COURT
                    OF BEXAR COUNTY, TEXAS
               TRIAL COURT CAUSE NO. 2012-CI-20390

                The Honorable Janet Littlejohn Presiding
__________________________________________________________________
                         AFFIDAVIT OF JOHN L. HUBBLE



THE STATE OF TEXAS           §
                             §
COUNTY OF DALLAS             §

       BEFORE ME, the undersigned authority, on this day personally appeared John L.

Hubble, known to me to be the person whose name appears below, who upon being duly sworn,

deposes and states the following:
1.   "That I am over eighteen (18) years of age, and of sound mind; that I have personal

     knowledge of the matters stated herein and that they are true and correct.

2.   "I have served as attorney of record for Appellant in this matter since its inception. In

     the position of litigation counsel, I have been responsible for the overall conduct of

     this matter, including the appeal from the trial court's Order granting Appellees'

     Motion for Summary Judgment.

3.   "This Court issued its Memorandum Opinion on July 22, 2015. I was out of the

     country on July 22, 2015 and did not return to my office until July, 27, 2015 which is

     when I first. saw the Opinion. Beginning August 1, 2015 until August 9, 2015, I will

     be on vacation with my family in which the air lines tickets have been purchased and

     the vacation house I have rented has been paid for and is non-refundable.

4.   "I am requesting an extension of time to file a motion for rehearing to August 21,

     2015.

     FURTHER, AFFIANT SAITH NOT."



                                               JOc;f. HUBBLE
        SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned notary public, by the

     aforesaid John L. Hubble, on this the 31st day of July 2015, to certify which witness

     my hand and seal of office.


                                                   ~~
                                               Notar)TUbtc in and for State of Texas




                                          1